DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is in response to amendment filed on 21 March 2022.  Claims 1-4, 8, 9 and 12-14 have been amended.  Claims 6, 10 and 19 and have been cancelled.  Clims 1-5, 7-9 and 11-18 are currently pending and have been examined.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9, 12-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US Pub., No., 2017/0078278 A1) in view of Hawkins (US Pub., No., 2013/0268775 A1)
 
With respect to claim 1, Hong  teaches a payment method using one-time payment security code based on a color pixel code (paragraph [0037], discloses generating an OTP and paragraph [0040], discloses one-time password (OTP)) authentication system) , the payment method comprising:
displaying a color grid image resulting from combining color pixels, in dedicated application(Fig. 1, 11A-B, discloses OPT generation  OPT encoding color code output, paragraph [0043], discloses a color code displayed on a display device of the OTP terminal, paragraph [0045], discloses generate an OTP, encoded the generated OTP into color code and finally output the color code on a screen, paragraph [0048], discloses operation of OTP terminal 110B and 110C  and paragraph [0052], discloses the OTP terminal 110C of the user may display the color code in a process of performing user authentication ); and 
determining arbitrarily a color pixel code corresponding to each color pixel of the color grid image, in the dedicated application(paragraph [0047], discloses extract the color codes in image data transmitted through a network and decode the extracted color code into a series of binary number .., determining whether the series of binary number).
Hong teaches the above elements including generate an OTP, convert the OTP represented by a series of characters into a predetermined color code, and output the converted OTP(paragraph [0041]) , generate an OTP, encode the generated OTP into a color code, and finally output the color code on screen (paragraph [0045])  a color configuring a color code according to a time period may be changed.  Fig1 16A-B a code table a binary code and color code .. (paragraph [0105]) and screen outputting the color code in the time period (Fig. 17 and paragraph [0106]).   Hong failed to teach the corresponding outputted color code is selected by user in the color grid image and the corrosinding generated OTP represented by a series of characters into  a predetermined color code is generate based on the inputted color pixels selected by the user, 
 
However, Hawkins teaches inputting color pixels selected by a user in the color grid image into the dedicated application as a user pattern(Fig. 3, discloses receive user input to select one or more image, display selected on or more image, receive user input to select image location .., generate a security code based on the determined value , paragraph [0084, discloses generate security code, paragraphs [0118], disply parameter such as the pixel color value, associated with a user input for selecting one or more location in the image may also be defined …)  and collecting the respective color pixel codes of color pixels corresponding to the user pattern in the dedicated application, and generating a one-time payment security code (paragraph [0018], discloses using reference points in combination with the selected on or more location defined by user input enables generation of a security code with a high level of entropy despite the user input …, paragraph [00128], discloses the values of the coordinates and the color values are then concatenated to generate the security code  and paragraph [0135], discloses generate a security code that is longer than can be generated using only  location defined by actual user input).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  generate an OTP, convert the OTP represented by a series of characters into a predetermined color code, and output the converted OTP of Hong with user input to select a continuous sequence of points enclosing said area for generating a security  code of Hawkins in order to improve security, these alphanumeric passwords may be generated as one time pass code (OTPs) (see paragraph [0007]) and in order to ensure that the security code generated by the method is less vulnerable to so-called “shoulder-surfing” attacks in which a user is observed entering user inputs, and mitigates the risk of an authorized user guessing the correct set of user inputs (paragraph [0031]).  

 
With respect to claims 2, 3 and 8, Hong a payment method using a one-time payment security code based on a color pixel code, the payment (paragraph [0052], discloses a process of performing user authentication such as a card payment after user purchase product and paragraph [0112], discloses an authentication method having high security named an OTOP (one-time password)) method comprising: 
transmitting a payment approval request from a payment terminal of a supplier to a central server (Fig. 4, and paragraph [0052], discloses a process of performing user authentication such as a card payment the user purchase a product .., the computer device 120 C used in the off-line store may obtain the color code displayed on the screen of the OTP terminal 110 C and transmit the obtained color code to the authentication server [supplier of center server]); 
enabling a key chain payment-dedicated card associated (paragraph [0052], discloses the authentication server may perform authentication by comparing values obtained by decoding the color code and generated OTP.., when the authentication is successful, the authentications server 130 may transmit the authentication success result to the computer device.., the authentication is successful the server   my approved a payment paid by the user); 
displaying the payment request information of the payment terminal, which is input into the key chain payment-dedicated card, in the dedicated application (paragraph [0052], discloses the OTP terminal 110C of the user may display the color code in a process of performing user authentication such as a card payment..) ;

 displaying a color grid image resulting from combining color pixels, together with the payment request information, in the dedicated application (paragraph [0041], discloses generate an OTP convert the OTP repressed by a series of character into a predetermined color code and output the converted OTP .. and paragraph [0051], discloses OTP terminal generating am OTP, encode the generating OTP code into a color code, and finally displayed the color code on a screen); 
determining arbitrarily a color pixel code corresponding to each color pixel of the color grid image, in the dedicated application(paragraph [0047], discloses determining whether the series of binary number decoded from the image data and the generated OTP are matched by comparing..) ;
transferring the one-time payment security code from payment terminal of the supplier; and transmitting payment request information, which includes the one-time payment security code and an amount to be paid, to the central server (paragraph [0052], discloses a user may display the color code in a process of performing user authentication such as a card payment after the user pouches a product .., transmit the obtained color code to the authentications server..); and 
  
enabling the central server to compare the payment request information received from the dedicated application and the payment request information received from the payment terminal and to approve the payment approval request transmitted from the payment terminal to the central server, when the two pieces of payment request information are the same and validity of the one-time payment security code is recognized, and making a payment(paragraph [0052], discloses the authentication server may perform an authentication  by comparing values obtained by decoding the color code and the generated OTP…, the authentication  is successful, the authentication  server 130 may transmit the authentication  success result [validity of the one-time] payment to the computer devices 120C..).   Hong teaches the above elements including outputting color code  in a user terminal (paragraphs [0021]-[0022]  and [0081])  a portable personal computer (PC) (such as a laptop, a notebook, a subnotebook, a netbook, or an ultra-mobile PC (UMPC), a tablet PC (tablet), a phablet, a personal digital assistant (PDA) (paragraph [0114]), generate an OTP, convert the OTP represented by a series of characters into a predetermined color code, and output the converted OTP(paragraph [0041]) , generate an OTP, encode the generated OTP into a color code, and finally output the color code on screen (paragraph [0045])  a color configuring a color code according to a time period may be changed.  Fig1 16A-B a code table a binary code and color code .. (paragraph [0105]) and screen outputting the color code in the time period (Fig. 17 and paragraph [0106]).   Hong failed to teach the corresponding outputted color code is selected by user in the color grid image and the corrosinding generated OTP represented by a series of characters into  a predetermined color code is generate based on the inputted color pixels selected by the user, 
 
However, Hawkins teaches inputting color pixels selected by a user in the color grid image into the dedicated application as a user pattern(Fig. 3, discloses receive user input to select one or more image, display selected on or more image, receive user input to select image location .., generate a security code based on the determined value , paragraph [0084, discloses generate security code, paragraphs [0118], discloses disply parameter such as the pixel color value, associated with a user input for selecting one or more location in the image may also be defined …)  and collecting the respective color pixel codes of color pixels corresponding to the user pattern in the dedicated application, and generating a one-time payment security code (paragraph [0018], discloses using reference points in combination with the selected on or more location defined by user input enables generation of a security code with a high level of entropy despite the user input …, paragraph [00128], discloses the values of the coordinates and the color values are then concatenated to generate the security code  and paragraph [0135], discloses generate a security code that is longer than can be generated using only  location defined by actual user input).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  generate an OTP, convert the OTP represented by a series of characters into a predetermined color code, and output the converted OTP of Hong with user input to select a continuous sequence of points enclosing said area for generating a security  code of Hawkins in order to improve security, these alphanumeric passwords may be generated as one time pass code (OTPs) (see Hawkins, paragraph [0007]) and in order to ensure that the security code generated by the method is less vulnerable to so-called “shoulder-surfing” attacks in which a user is observed entering user inputs, and mitigates the risk of an authorized user guessing the correct set of user inputs (see, Hawkins paragraph [0031]).  

 With respect to claim 4, Hong teaches a payment method using a one-time payment security code based on a color pixel code, the payment method comprising: 
displaying the one-time payment security code as payment information in the dedicated application (paragraph [0041], discloses generate an OTP convert the OTP repressed by a series of character into a predetermined color code and output the converted OTP .. ,paragraph [0051], discloses OTP terminal generating am OTP, encode the generating OTP code into a color code, and finally displayed the color code on a screen, paragraph [0052], discloses the OTP terminal 110C of the user may disply the color code in a process of performing user authentication  such as card payment after the user purchase a product,  paragraph [0081], disclose sequence of outputting a color code corresponding to a binary code on code region of a screen  and paragraph [0084], discloses a plurlity binary number units and match a divided binary number and one color.., a results obtained by dividing the binary code .., corrosinding to the value of the OTP “123456”);
 dividing the payment information into multiple blocks in the dedicated application (paragraphs [0083]-[0085], discloses divide a binary code into  two-digit binary number [multiple blocks] matching divide binary number and colors, paragraph [0096], discloses determine the color value in units of cell dividing the image) ; 
changing continuously an arrangement of payment information blocks resulting from the division in the dedicated application(paragraph [0088], discloses extracting a color code and decoding a corresponding color code into decoding a corresponding color coded into a series of binary numbers .., paragraph [0105], disclose a color is changed according to the time period of when a two-digit binary number is represented as one color and paragraph [0107], discloses a position or a sequence of the code region in which the color code is displayed may be changed);
arranging temporarily the payment information blocks resulting from the division, in a normal manner in the dedicated application (paragraph [0084], disclose the method may divide a binary code into a plurlity of binary number unit and match a divided binary numbers and paragraph [0088], disclose extracting a color code and decoding a corresponding color code into a series of binary number by the authentic server 130 [arranging] ).  

Hong teaches the above elements including generating one-time payment security code ( paragraph [0044], disclose generate an OTP, encode the generated OTP into a color code, and finally output the color code on a screen and paragraph [0077], discloses generate an OTP, encode the OTP into a color code) and making a payment using the payment information (paragraph [0052], discloses performing user authentication  such as a card payment after user purchase a product .., when the authentication is successful, the authentication  server 130 may transmit the authentication  success result to the computer devices) and  outputting color code  in a user terminal (paragraphs [0021]-[0022]  and [0081])  a portable personal computer (PC) (such as a laptop, a notebook, a subnotebook, a netbook, or an ultra-mobile PC (UMPC), a tablet PC (tablet), a phablet, a personal digital assistant (PDA) (paragraph [0114]).  Hong failed to teaches the user terminal includes a dedicated application and enabling a reader of a supplier to recognize payment information in which blocks are temporarily arranged in a normal manner.
 However, Hawkins teaches information recognized by the reader (paragraph [0083], discloses enables the user to remember and enter the input more easily.., the series of user inputs received by the computing devices 100, form a ‘graphical password’ the security application 140 may use to generate  a security code, and paragraph [0087], discloses receiving user input the user input interface 110 generates user input data   )  and enabling a reader of a supplier to recognize payment information in which blocks are temporarily arranged in a normal manner (paragraph [0065], discloses e-reder).   Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date for one time password (OTP) of Hong with receiving user input the user input interface 110 generates user input data of Hawkins  in order to ensure that the security code generated by the method is less vulnerable to so-called “shoulder-surfing” attacks in which a user is observed entering user inputs, and mitigates the risk of an authorized user guessing the correct set of user inputs (see, Hawkins paragraph [0031]).  

With respect to claims 5 and 9, Hong in view of Hawkins teaches elements of claims 3 and 8, furthermore, Hong teaches the payment method using a one-time payment security code based on a color pixel code, the payment method comprising: 
displaying the one-time payment security code as payment information (paragraph [0043], discloses a color code displayed on a disply devise of the OTP terminal 110 and paragraph [0044], disclose generate an OTP, encode the generated OTP into a color code, and finally output the color code on a screen);
 dividing the payment information into multiple blocks (paragraphs [0083]-[0085], discloses divide a binary code into  two-digit binary number matching divide binary number and colors ) ; 
changing continuously an arrangement of payment information blocks resulting from the division(paragraph [0088], discloses extracting a color code and decoding a corresponding color code into decoding a corresponding color coded into a series of binary numbers ..) ;
 arranging temporarily the payment information blocks resulting from the division, in a normal manner (paragraph [0084], disclose the method may divide a binary code into a plurlity of binary number unit and match a divided binary numbers and paragraph [0088], disclose extracting a color code and decoding a corresponding color code into a series of binary number by the authentic server 130); 
Hong teaches the above elements including generating one-time payment security code ( paragraph [0044], disclose generate an OTP, encode the generated OTP into a color code, and finally output the color code on a screen and paragraph [0077], discloses generate an OTP, encode the OTP into a color code) and making a payment using the payment information (paragraph [0052], discloses performing user authentication  such as a card payment after user purchase a product .., when the authentication is successful, the authentication  server 130 may transmit the authentication  success result to the computer devices) and  outputting color code  in a user terminal (paragraphs [0021]-[0022]  and [0081])  a portable personal computer (PC) (such as a laptop, a notebook, a subnotebook, a netbook, or an ultra-mobile PC (UMPC), a tablet PC (tablet), a phablet, a personal digital assistant (PDA) (paragraph [0114]).  Hong failed to teaches the user terminal includes a dedicated application and enabling a reader of a supplier to recognize payment information in which blocks are temporarily arranged in a normal manner.
However, Hawkins teaches information recognized by the reader (paragraph [0090], discloses  the security application 140 may read the user input data.., the security application
140 may then access the map generated by the graphics processing component 114, and use the map to convert the user input display coordinates, representing the coordinates of selected imaging elements 117, into pixel locations as defined in the corresponding image file) and   enabling a reader of a supplier to recognize payment information in which blocks are temporarily arranged in a normal manner (paragraph [0065], discloses e-reder).    Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date for one time password (OTP) of Hong with receiving user input the user input interface 110 generates user input data of Hawkins  in order to ensure that the security code generated by the method is less vulnerable to so-called “shoulder-surfing” attacks in which a user is observed entering user inputs, and mitigates the risk of an authorized user guessing the correct set of user inputs (see, Hawkins paragraph [0031]).  
With respect to claims 12-14, Hong in view of Hawkins teaches elements of claims 2, 3 and 8, including  generating one-time payment security code ( paragraph [0044], disclose generate an OTP, encode the generated OTP into a color code, and finally output the color code on a screen and paragraph [0077], discloses generate an OTP, encode the OTP into a color code) and making a payment using the payment information (paragraph [0052], discloses performing user authentication  such as a card payment after user purchase a product .., when the authentication is successful, the authentication  server 130 may transmit the authentication  success result to the computer devices) and  outputting color code  in a user terminal (paragraphs [0021]-[0022]  and [0081])  a portable personal computer (PC) (such as a laptop, a notebook, a subnotebook, a netbook, or an ultra-mobile PC (UMPC), a tablet PC (tablet), a phablet, a personal digital assistant (PDA) (paragraph [0114]).  Hong failed to teaches   the color pixels selected by the user the color grid image input into the dedicated application as input the user pattern into the dedicated application, and when the automatic inputting of the user pattern is set and the dedicated application runs in the background in a user's terminal, a payment is entirely made using the key chain payment-dedicated card that is associated with the dedicated application, without separately operating the user's terminal.


However, Hawkins teaches the color pixels selected by the user the color grid image input into the dedicated application as input the user pattern into the dedicated application, and when the automatic inputting of the user pattern is set and the dedicated application runs in the background in a user's terminal, a payment is entirely made using the key chain payment-dedicated card that is associated with the dedicated application, without separately operating the user's terminal.

(Fig. 3, discloses receive user input to select one or more image, display selected on or more image, receive user input to select image location .., generate a security code based on the determined value , paragraph [0084, discloses generate security code, paragraphs [0118], discloses disply parameter such as the pixel color value, associated with a user input for selecting one or more location in the image may also be defined …)  and collecting the respective color pixel codes of color pixels corresponding to the user pattern in the dedicated application, and generating a one-time payment security code (paragraph [0018], discloses using reference points in combination with the selected on or more location defined by user input enables generation of a security code with a high level of entropy despite the user input …, paragraph [00128], discloses the values of the coordinates and the color values are then concatenated to generate the security code  and paragraph [0135], discloses generate a security code that is longer than can be generated using only  location defined by actual user input).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  generate an OTP, convert the OTP represented by a series of characters into a predetermined color code, and output the converted OTP of Hong with user input to select a continuous sequence of points enclosing said area for generating a security  code of Hawkins in order to improve security, these alphanumeric passwords may be generated as one time pass code (OTPs) (see Hawkins, paragraph [0007]) and in order to ensure that the security code generated by the method is less vulnerable to so-called “shoulder-surfing” attacks in which a user is observed entering user inputs, and mitigates the risk of an authorized user guessing the correct set of user inputs (see, Hawkins paragraph [0031]).  

With respect to claim 16, Hong in view of Hawkins  elements of claim 1 furthermore, Hong teaches the payment method wherein while an arrangement of color pixels of each color grid image is changed continuously and thus the color pixels is moved arbitrarily, when the user first selects an image of the color grid, the arrangement is fixed (paragraph [0082], disclose a series of binary number obtained converting the value of OTP ..) and the user input may comprise user input to select a sequence of adjacent location, and/or may comprise a plurlity of user input actions to select non-adjacent location in said one or more image (paragraph [0020]) .

With respect to claim 18, Hong in view of Hawkins  teaches elements of claim 1 furthermore, Hong teaches the payment method wherein a one-time card number is generated using the one-time payment security code, and an on-line payment or telephone payment is possible with the one-time card number (paragraph [0040], discloses one-time password (OTP) authentication system 100 using a color code and paragraph [0041], discloses generate an OTP convert the OTP represent  by a series of character into a predetermined color code and output ..) .

Claims 7, 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US Pub., No., 2017/0078278 A1) in view of Hawkins (US Pub., No., 2013/0268775 A1) and further view of Dykes  et al (US Pub., 2011/0231270A1) 

With respect to claims 7 and 11, Hong in view of Hawkins teaches elements of claims 3 and 8, furthermore, Hong teaches the payment method wherein the transferring of the one-time payment security code from the dedicated application to the payment terminal of the supplier comprises:
 transferring the one-time payment security code from to a key chain payment security card that is associated with a user's   paragraph [0052], discloses a user may display the color code in a process of performing user authentication such as a card payment after the user pouches a product .., transmit the obtained color code to the authentications server..);  and 
enabling the payment terminal to recognize the key chain payment security card and transferring the one-time payment security code from the key chain payment security card to the payment terminal(paragraph [0052], discloses the authentication server may perform an authentication  by comparing values obtained by decoding the color code and the generated OTP…, the authentication  is successful, the authentication  server 130 may transmit the authentication  success result [validity of the one-time] payment to the computer devices 120C..).

Hong teaches the above elements including generating one-time payment security code ( paragraph [0044], disclose generate an OTP, encode the generated OTP into a color code, and finally output the color code on a screen and paragraph [0077], discloses generate an OTP, encode the OTP into a color code) and making a payment using the payment information (paragraph [0052], discloses performing user authentication  such as a card payment after user purchase a product .., when the authentication is successful, the authentication  server 130 may transmit the authentication  success result to the computer devices) and  outputting color code  in a user terminal (paragraphs [0021]-[0022]  and [0081])  a portable personal computer (PC) (such as a laptop, a notebook, a subnotebook, a netbook, or an ultra-mobile PC (UMPC), a tablet PC (tablet), a phablet, a personal digital assistant (PDA) (paragraph [0114)  and Hawkins teaches an image 400 representing a photograph that may be displayed by the security application 140 and presented to the user at the point of prompting the user to enter user input corresponding to a graphic password(Fig. 4 and paragraph [0108]).   Hong and Hawkins failed to teach a transfer from  the  dedicated application

However, Dykes teaches a transfer from the dedicated application (paragraph [0117], discloses a soft were application on mobile communication 816, and paragraph [0135], discloses acute the payment application, select a card that he wants to user for the choices)) .     Therefore, it would have been obvious to the one ordinary skill in the art  before the effective filing date of the claimed invention for one time password (OTP) of Hong and application of Hawkins  with software applications on  mobile communicator  of  Dykes in order to enable extraction of the information  in the sequence of time based visually sensitive indicia transmitted by POS and receiving capability in specially useful in PIN entry transactions wherein  the POS transmits a command to enter the PIN on the mobile communicator 816 (see Dykes, paragraph [0117]). 


With respect to claim 15, Hong in view of Hawkins  teaches elements of claim 1 furthermore, Hong teaches the payment method wherein the color grid image is formed as an image (paragraph [0086], discloses a black-and-white image may be used and paragraph [0088], discloses grid corresponding to code regions displayed on the display screen of the OTP terminal.., color code displayed on the screen of OPT terminal) and Hawkins teaches an image 400 representing a photograph that may be displayed by the security application 140 and presented to the user at the point of prompting the user to enter user input corresponding to a graphic password(Fig. 4 and paragraph [0108]).  Hong failed to teach the corresponding gird to include an advertisement and Hawkins failed to teach the corresponding displayed images includes advertisements.  
However, Dykes teach including an advertisement (paragraph [0145], discloses providing more relevant information, such as content at disply screen or adverting).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed  invention for  color grid of Hong and for displayed image of Hawkins with advertising displying feature of Dykes in order to improve service provide better selection of goods, or for the merchant or other entities to provide more relevant information, such as content on display screens, or advertising that the customer may view (see Dykes, paragraph [0151]).  

With respect to claim 17, Hong in view of Hawkins  teaches elements of claim 1 furthermore, Hong teaches the payment method, wherein when a payment is made between a supplier and the user, after the payment is completed, a paper-sheet receipt or a web receipt is issued to the supplier, the user, or both the supplier and the user, is posted on one side of the paper-sheet receipt or the web receipt (paragraphs [0047] and [0052], discloses when authentication is successful, the authentication server 130 may transmit an authentication success result [web receipt]) . and Hawkins teaches an image 400 representing a photograph that may be displayed by the security application 140 and presented to the user at the point of prompting the user to enter user input corresponding to a graphic password(Fig. 4 and paragraph [0108]).  Hong failed to teach the corresponding gird to include an advertisement in the dedicated application and Hawkins failed to teach the corresponding displayed images includes advertisements.  
However, Dykes teach including an advertisement (paragraph [0145], discloses providing more relevant information, such as content at disply screen or adverting).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed  invention for  color grid of Hong and for displayed image of Hawkins with advertising displying feature of Dykes in order to improve service provide better selection of goods, or for the merchant or other entities to provide more relevant information, such as content on display screens, or advertising that the customer may view (see Dykes, paragraph [0151]).  

Response to Arguments
The 35 U.S.C 101 rejections to claims 1-5, 7-9, and11-18 have been withdrawn.  
Applicant’s arguments of 35 U.S.C 103(a)  filed on 21 March 2022  with respect to claim(s) 1-5, 8-9, and 11-18  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants’ arguments of the cited prior art fails to teach a method that a payment code in which an amount to be paid is by the purchases is generated or used in claim 3.   Applicant argued on the element that do not exist in claim 3.  The following limitation as applicants indicted “payment code in which an amount to be paid is by the purchases is generated or used” is not claimed.  
Applicant argued that claim 4 requires a one-time security code which is divided continually rearrange, temporarily arranged in normal manner at a certain point to time is not persuasive.   Applicant argued on the limitation that do not exist in the claim,   “divided continuity is not claimed.   Furthermore, Hong teaches dividing the payment information into multiple blocks in the dedicated application (paragraphs [0083]-[0085], discloses divide a binary code into  two-digit binary number [multiple blocks] matching divide binary number and colors, paragraph [0096], discloses determine the color value in units of cell dividing the image) ;  changing continuously an arrangement of payment information blocks resulting from the division in the dedicated application(paragraph [0088], discloses extracting a color code and decoding a corresponding color code into decoding a corresponding color coded into a series of binary numbers .., paragraph [0105], disclose a color is changed according to the time period of when a two-digit binary number is represented as one color and paragraph [0107], discloses a position or a sequence of the code region in which the color code is displayed may be changed); arranging temporarily the payment information blocks resulting from the division, in a normal manner in the dedicated application (paragraph [0084], disclose the method may divide a binary code into a plurlity of binary number unit and match a divided binary numbers and paragraph [0088], disclose extracting a color code and decoding a corresponding color code into a series of binary number by the authentic server 130 [arranging] ).  Therefore, Hong address the claimed limitation.

The following prior arts applied in this office action  

Hong et al (US Pub., No., 2017/0078278 A1) discloses a method of performing one-time password (OTP) authentication using a color code is provided. The method includes generating, by an OTP terminal and an authentication server, an OTP using a reference time, generating, by the OTP terminal, a color code corresponding to a binary code representing the OTP, displaying, by a display device.

Hawkins (US Pub., 2013/0268775 A1) discloses methods and devices arranged to provide functions for generating a security code are described. These functions include
defining a set of locations in the one or more images on the  basis of one or more user-selected locations, and generating a security code based on values determined and derived from display parameters associated with imaging elements having
locations corresponding to the defined set of locations
Dykes  et al (US Pub., 2011/0231270A1) disclose a transaction system including at least two transaction communicators, at least one of which is a mobile communicator, at least one of the at least two transaction communicators having sequential visually sensible indicia generation functionality operative to generate a time sequence of indicia which provides at least transaction data

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682